UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANTE JAMERUS BRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:10-cr-00078-H-2)


Submitted:   May 6, 2013                   Decided:   May 30, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Sarah Jessica Farber, NORTH CAROLINA PRISONER LEGAL SERVICES,
INC., Raleigh, North Carolina, for Appellant. Jennifer P. May-
Parker,   Assistant  United  States  Attorney, Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dante Jamerus Bright pled guilty, pursuant to a plea

agreement,    to    conspiracy     to   distribute     and    possess       with       the

intent to distribute 280 grams or more of cocaine base and 500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006), and possession of a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A) (2006).                      On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious grounds

for   appeal,      but   questioning     the   reasonableness          of       Bright’s

sentence.       Although    advised     of   his    right    to   file      a    pro    se

supplemental brief, Bright has not done so.                  The Government has

moved to dismiss the appeal from Bright’s sentence on the basis

of the waiver of appellate rights contained in Bright’s plea

agreement.         For    the   reasons      that    follow,      we     grant         the

Government’s       motion   and    dismiss     the     appeal     from          Bright’s

sentence, and we affirm his conviction.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006), and this

court has consistently upheld the validity of appellate waivers.

See, e.g., United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010) (noting that this court will enforce appellate waivers

when validly executed).           A valid waiver will preclude appeal of

a given issue if the issue is within the scope of the waiver.

                                         2
United   States      v.   Blick,   408      F.3d      162,      168    (4th     Cir.    2005).

Whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo.                          Id.

            “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”         Blick, 408 F.3d at 169.                     This determination,

often made based on the sufficiency of the plea colloquy and

whether the district court questioned the defendant about the

appeal waiver, ultimately turns on an evaluation of the totality

of the circumstances.           Id.      These circumstances include all of

“the particular facts and circumstances surrounding [the] case,

including    the      background,        experience,             and    conduct        of   the

accused.”    Id. (internal quotation marks omitted).

            We have thoroughly reviewed the plea agreement and the

transcript of the Fed. R. Crim. P. 11 hearing.                                Based on the

totality of circumstances in this case, we conclude that Bright

knowingly and voluntarily entered into the plea agreement and

understood     the    waiver.         Accordingly,              the    appeal    waiver      is

enforceable.

            Bright’s       challenge        to       the     reasonableness            of   the

sentence falls within the scope of the waiver.                                In his plea

agreement,   Bright       waived      the    right         to    appeal    his    sentence,

including    any     claims     related         to    the       determination          of   his

advisory Guidelines range, reserving only the right to appeal

                                            3
from a sentence greater than the Guidelines range established at

sentencing.          Bright’s      sentence        was     below     the    Guidelines

sentence.       Accordingly,       we    grant     the    Government’s      motion    to

dismiss and dismiss the appeal from Bright’s sentence.

              Although     the    appeal    waiver       precludes    our   review    of

Bright’s      sentence,     the    waiver       does     not   bar   review    of    his

convictions.      Because Bright did not move to withdraw his guilty

plea in the district court or raise any objections during the

Rule 11 colloquy, the plea colloquy is reviewed for plain error.

United States v. General, 278 F.3d 389, 393 (4th Cir. 2002).                          To

demonstrate plain error, a defendant must show that:                         (1) there

was    an   error;   (2)    the    error    was     plain;     and   (3)    the   error

affected his “substantial rights.”                 United States v. Olano, 507

U.S.   725,    732   (1993).       A    defendant’s       substantial       rights   are

affected if the court determines that the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

evaluate with eyes open the direct attendant risks of accepting

criminal responsibility[.]”                United States v. Goins, 51 F.3d

400, 402-03 (4th Cir. 1995) (internal quotation marks omitted);

see also United States v. Martinez, 277 F.3d 517, 532 (4th Cir.

2002) (holding that defendant must demonstrate he would not have

pled guilty but for the error).                 We have reviewed the record and

discern no error warranting correction on plain error review.



                                            4
               In accordance with Anders, we have thoroughly reviewed

the entire record for any other potentially meritorious issues

outside the scope of Bright’s appeal waiver and have found none.

We therefore affirm Bright’s convictions, grant the Government’s

motion    to    dismiss    and    dismiss       the   appeal    from    his    sentence.

This court requires that counsel inform Bright, in writing, of

his right to petition the Supreme Court of the United States for

further review.          If Bright requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may    move    in     this   court     for   leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Bright.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     this    court   and     argument      would    not    aid    the

decisional process.

                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            5